             Case 3:20-cv-05423-BHS Document 44 Filed 07/28/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                                The Honorable Benjamin H. Settle
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   DREW MACEWEN, et al.,                              NO. 3:20-cv-05423-BHS
10                             Plaintiffs,              NOTICE OF WITHDRAWAL
11         vs.
12   GOVERNOR JAY INSLEE, in his
     official capacity as the Governor of
13   Washington,
14                             Defendant.
15

16   TO:    DREW MACEWEN, ANDREW BARKIS, CHRIS CORRY, BRANDON VICK,
            MICHAEL MCKEE, LEE PFLUGER, FRAN WILLS, AND BRUCE RUSSELL,
17          Plaintiffs;
18   TO:    JOEL ARD, Plaintiffs’ Attorney; and

19   TO:    CLERK OF THE COURT

20          YOU, AND EACH OF YOU, will please take notice Paul M. Weideman,

21   Deputy Solicitor General, hereby withdraws as attorney for Defendant Jay Inslee, Governor of

22   the State of Washington in the above-entitled action, effective immediately.

23

24

25

26


     NOTICE OF WITHDRAWAL                         1              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     NO. 3:20-CV-05423-BHS                                             800 5th Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
                                                                             (206) 474-7744
           Case 3:20-cv-05423-BHS Document 44 Filed 07/28/20 Page 2 of 2




 1         Dated this 28th of July 2020.
 2                                         ROBERT W. FERGUSON
                                           Attorney General
 3
                                           /s/ Paul M. Weideman
 4                                         PAUL M. WEIDEMAN, WSBA No. 42254
                                           Deputy Solicitor General
 5                                         800 Fifth Avenue, Suite 2000
                                           Seattle, WA 98104
 6                                         (360) 753-7085
                                           paul.weideman@atg.wa.gov
 7
                                           Attorney for Defendant Jay Inslee,
 8                                         Governor of Washington
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF WITHDRAWAL                  2              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     NO. 3:20-CV-05423-BHS                                      800 5th Avenue, Suite 2000
                                                                 Seattle, WA 98104-3188
                                                                      (206) 474-7744
